756 N.W.2d 65 (2008)
GRIEVANCE ADMINISTRATOR, Petitioner-Appellee,
v.
Joel S. GEHRKE, Respondent-Appellant.
Docket No. 136920.
Supreme Court of Michigan.
September 22, 2008.
By order of August 7, 2008, this Court granted immediate consideration and a stay of the Attorney Discipline Board's June 10, 2008 order regarding the payment of restitution. On order of the Court, the application for leave to appeal is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The stay is DISSOLVED.